Per Curiam. This is an appeal from the Kankakee Circuit Court. There is no such abstract as is required by the rule of this court. Rule twenty provides that “The party bringing the case to this court shall furnish a complete abstract or abridgment of the record, reducing the evidence to a narrative form * * referring to the appropriate pages of the record by numerals on the margin.” Five copies of this abstract are to be filed with the record for the use of the court. This rule requires the abstract to be of such character that the court can get a correct understanding of the whole case by reading it, without reference to the record. From the abstract furnished us in this case we are not able to tell anything about the case by reading it. Neither the declaration nor the pleas are abstracted. The abstract of the evidence is so brief and imperfect that we can tell nothing about the rights of the parties from it. The testimony of some of the witnesses is in the form of depositions, which are not abstracted. None of the instructions are set out in the abstract. Rule twenty-six of this court provides that if, on the call of the docket, no abstract or brief is filed, the court will affirm the judgment. While there is not a total absence of an abstract here, yet it affords us no assistance in the trial of the case, and it must be treated as if none was filed. We can not consent to the waiver of this rule. A departure from it would impose upon us labor that we can not undertake. We have not the time, if we had the inclination, to search through the original records (sometimes containing many hundreds of pages) to find out the merits of the case. We must insist on a strict compliance with this rule in all cases. For want of sufficient abstract, the judgment is affirmed. Judgment affirmed.